                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

RAYSEAN D. BARBER,

                   Petitioner,                            8:18CV571

      vs.
                                                      MEMORANDUM
BRAD HANSEN,                                           AND ORDER

                   Respondent.


       This matter is before the court on Petitioner RaySean D. Barber’s
(“Petitioner” or “Barber”) Petition for Writ of Habeas Corpus. (Filing No. 1.) For
the reasons that follow, Petitioner’s habeas petition is denied and dismissed with
prejudice.

                                   I. CLAIMS

      Summarized and condensed, and as set forth in the court’s initial review
order (filing no. 7), Barber asserted the following claims that were potentially
cognizable in this court:

      Claim One:          Trial counsel was ineffective for failing to object to the
                          insufficient information filed by the State.

      Claim Two:          Trial counsel was ineffective for failing to object to the
                          insufficient advisement of the nature of the charge by the
                          trial court at the plea hearing.

      Claim Three:        Trial counsel was ineffective for failing to object to the
                          factual basis for the plea.

(Filing No. 7 at CM/ECF p. 1.)


                                         1
                              II. BACKGROUND

A. Conviction and Sentence

      The court states the facts as they were recited by the Nebraska Court of
Appeals in State v. Barber, 26 Neb. App. 339, 918 N.W.2d 359 (2018), review
denied (Nov. 15, 2018). (Filing No. 11-3.) See Bucklew v. Luebbers, 436 F.3d
1010, 1013 (8th Cir. 2006) (utilizing state court’s recitation of facts on review of
federal habeas petition).

      On April 15, 2013, Barber was charged by information with one count of
motor vehicle homicide in the death of Betty Warren. The information alleged:

      On or about 3 February 2013, in Douglas County, Nebraska, . . .
      BARBER did then and there unintentionally cause the death of . . .
      WARREN while engaged in the unlawful operation of a motor
      vehicle, and while in violation of section 60-6,196 or 60-6,197.06, in
      violation of Neb. Rev. Stat. § 28-306(1)&(3)(b) a Class III Felony.

       A plea hearing was held on June 24, 2013. Barber’s attorney informed the
court that Barber wished to withdraw his previous plea of not guilty and enter a
plea of no contest to the charge, and Barber pled no contest. The bill of exceptions
reflects that during the plea colloquy, the court advised Barber that the State was
required to prove that he intentionally caused the death of the victim, when the
State actually had to prove that he unintentionally caused the death of the victim.

      The following factual basis was presented in support of the charge:

      On February 3rd, 2013, here in Douglas County, Nebraska, [Barber]
      was observed by witnesses traveling southbound on Saddle Creek
      Road in excess of the speed limit. [Barber] approached the area of
      Saddle Creek and Poppleton Streets, where he was traveling
      approximately 98 miles per hour in a 35-miles-per-hour zone.
      [Barber] hit a curb, allowing him to lose control of his vehicle. He

                                         2
      struck another car being driven by . . . Warren. . . . Warren was
      pronounced dead. An autopsy conducted by the Douglas County
      Coroner revealed that she died of internal injuries attributable to this
      car accident.

      The police suspected that [Barber] was under the influence of a
      controlled substance and/or alcohol. His blood was tested, by virtue of
      him being transported for medical treatment, where he had a blood
      alcohol content of a .146.

      All these events occurred here in Douglas County, Nebraska.

        The district court found beyond a reasonable doubt that Barber understood
the nature of the charge against him and the plea was made freely, knowingly,
intelligently, and voluntarily, and that there was a factual basis to support the plea.
The court accepted Barber’s plea and found him guilty.

      A sentencing hearing was held on October 1, 2013. After statements from
the attorneys and Barber, the court sentenced Barber to 20 to 20 years’
imprisonment.

B. Direct Appeal

       Barber appealed his sentence to the Nebraska Court of Appeals on October
8, 2013. (Filing No. 11-1 at CM/ECF p. 2.) Barber was represented both at trial and
on direct appeal by the same attorney. On direct appeal, the sole assignment of
error was that the district court erred by imposing an excessive sentence. (Filing
No. 11-4.) On January 23, 2014, the Nebraska Court of Appeals summarily
affirmed Barber’s conviction and sentence. (Filing No. 11-1 at CM/ECF p. 2;
Filing No. 11-5.) The Nebraska Supreme Court denied Barber’s petition for further
review on March 12, 2014. (Filing No. 11-1 at CM/ECF p. 2; Filing No. 11-6.)




                                          3
C. Postconviction Action

        Barber filed his first pro se motion for postconviction relief on February 27,
2015. (Filing No. 11-12 at CM/ECF pp. 10-17.) He amended his motion several
times. (Filing No. 11-12 at CM/ECF pp. 99, 202, 208.) The final amended motion
for postconviction relief was filed on October 17, 2016. (Filing No. 11-12 at
CM/ECF pp. 208-30.) In it, he alleged that (1) the trial court abused its discretion
in failing to properly advise him of the nature of the charge; (2) the State’s factual
basis failed to make a distinct allegation of each essential element of the charge;
and (3) trial counsel was ineffective in several respects, including for failing to
move to dismiss the information, as it was insufficient and could not be used to
convict him of the charged crime. (Filing No. 11-12 at CM/ECF pp. 214-30.)

       At a preliminary hearing on the postconviction motion on February 16,
2016, the State’s attorney indicated that she had spoken to the court reporter and
that, based on the court reporter’s notes, the bill of exceptions contained an error in
the advisement regarding the elements of the charged offense. (Filing No. 11-14 at
CM/ECF pp. 39-45.) Another preliminary hearing was held on June 28, 2016, and
the court determined that an evidentiary hearing should be held. (Filing No. 11-14
at CM/ECF pp. 51-73.)

       On August 12, 2016, the State called the court reporter to testify. (Filing No.
11-14 at CM/ECF pp. 73, 86-100.) The court reporter testified that the bill of
exceptions contained a mistake. (Filing No. 11-14 at CM/ECF pp. 89-92.) She
reviewed the section in question and found that there was a “mistranslate in the
steno notes.” (Filing No. 11-14 at CM/ECF p. 89.) The “steno notes” are the
official record, and when they were edited, she mistakenly “took off the ‘un’ that
was clearly in [her] notes.” (Filing No. 11-14 at CM/ECF p. 90.) The prefix
“should have attached to intentionally.” (Filing No. 11-14 at CM/ECF p. 90.) The
court reporter checked her “backup audio which [was] synced with [her] steno
notes” and found the court “clearly stated the word ‘unintentionally’ rather than


                                          4
‘intentionally’” at that point in the plea colloquy. (Filing No. 11-14 at CM/ECF p.
113.)

       On December 2, 2016, the district court overruled Barber’s postconviction
motion on the issue of whether he was properly advised at the time he entered his
plea. (Filing No. 11-12 at CM/ECF pp. 232-34.) The district court wrote:

      First, the Court Reporter’s notes and the audio recording demonstrate
      that [Barber] was correctly advised of the elements necessary to
      convict him and [Barber] suffered no prejudice.

      Second, in order to prevail, even if arguendo, [Barber] was advised
      that the State would have to prove [Barber] “intentionally” caused Ms.
      Warren’s death, [Barber] must show that the error would have resulted
      in a different outcome. Put another way, [Barber] would have to
      demonstrate but for the error, he would not have pled no contest to the
      charge. There is no evidence of this.

(Filing No. 11-12 at CM/ECF pp. 233-34.) The district court then stated that it
would proceed with Barber’s remaining claims for postconviction relief, noting
that the State had indicated that it planned on filing a motion to dismiss as to those
claims. (Filing No. 11-12 at CM/ECF p. 234.) Barber did not appeal from this
order. (Filing No. 11-3 at CM/ECF p. 5.)

      The district court held a hearing on the State’s motion to dismiss, and Barber
was given the opportunity to respond to the State’s motion in writing. (Filing No.
11-12 at CM/ECF pp. 244-50.) On May 10, 2017, the district court overruled
Barber’s October 17, 2016 amended motion for postconviction relief in all
respects. (Filing No. 11-12 at CM/ECF pp. 250-53.)

       Barber appealed to the Nebraska Court of Appeals, arguing, as relevant here,
that the state district court erred in failing to find that trial counsel was ineffective
for failing to object to (1) the information, (2) the trial court’s improper advisement
of the nature of the charge at the plea hearing, and (3) the factual basis for the plea.

                                           5
The Nebraska Court of Appeals rejected Barber’s claims and affirmed the
judgment of the district court in a published opinion dated September 25, 2018.
Barber, 26 Neb. App. 339, 918 N.W.2d 359 (filing no. 11-3). The Nebraska
Supreme Court denied Barber’s petition for further review, and the mandate was
issued on December 6, 2018. (Filing No. 11-2 at CM/ECF p. 3.)

D. Habeas Petition

       Barber timely filed his Petition in this court on December 10, 2018. (Filing
No. 1.) In response to the Petition, Respondent filed an Answer (filing no. 12), a
Brief (filing no. 13), and the relevant state court records (filing no. 11). Respondent
argues that the claims are without merit. Barber filed a brief in response to
Respondent’s Answer and Brief. (Filing No. 14.) Respondent filed a Notice of
Submission indicating that he would not be filing a reply brief. (Filing No. 15.)
This matter is now fully submitted for disposition.

                   III. OVERVIEW OF APPLICABLE LAW

       A couple strands of federal habeas law intertwine in this case. They are (1)
the deference that is owed to the state courts when a federal court reviews the
factual or legal conclusions set forth in an opinion of a state court, and (2) the
standard for evaluating a claim of ineffective assistance of counsel. The court
elaborates upon those concepts next so that it may apply them later in a summary
fashion as it reviews Barber’s claims.

A. Deferential Standard Under 28 U.S.C. § 2254(d)

       When a state court has adjudicated a habeas petitioner’s claim on the merits,
there is a very limited and extremely deferential standard of review both as to the
law and the facts. See 28 U.S.C. § 2254(d). Section 2254(d)(1) states that a federal
court may grant a writ of habeas corpus if the state court’s decision “was contrary
to, or involved an unreasonable application of, clearly established Federal law, as

                                          6
determined by the Supreme Court of the United States.” 28 U.S.C. § 2254(d)(1).
As explained by the Supreme Court in Williams v. Taylor, 529 U.S. 362 (2000), a
state court acts contrary to clearly established federal law if it applies a legal rule
that contradicts the Supreme Court’s prior holdings or if it reaches a different result
from one of that Court’s cases despite confronting indistinguishable facts. Id. at
405-06. Further, “it is not enough for [the court] to conclude that, in [its]
independent judgment, [it] would have applied federal law differently from the
state court; the state court’s application must have been objectively unreasonable.”
Rousan v. Roper, 436 F.3d 951, 956 (8th Cir. 2006).

       With regard to the deference owed to factual findings of a state court’s
decision, section 2254(d)(2) states that a federal court may grant a writ of habeas
corpus if a state court proceeding “resulted in a decision that was based on an
unreasonable determination of the facts in light of the evidence presented in the
State court proceeding.” 28 U.S.C. § 2254(d)(2). Additionally, a federal court must
presume that a factual determination made by the state court is correct, unless the
petitioner “rebut[s] the presumption of correctness by clear and convincing
evidence.” 28 U.S.C. § 2254(e)(1).

       As the Supreme Court noted, “[i]f this standard is difficult to meet, that is
because it was meant to be.” Harrington v. Richter, 562 U.S. 86, 102 (2011). The
deference due state court decisions “preserves authority to issue the writ in cases
where there is no possibility fairminded jurists could disagree that the state court’s
decision conflicts with [Supreme Court] precedents.” Id.

       However, this high degree of deference only applies where a claim has been
adjudicated on the merits by the state court. See Brown v. Luebbers, 371 F.3d 458,
460 (8th Cir. 2004) (“[A]s the language of the statute makes clear, there is a
condition precedent that must be satisfied before we can apply the deferential
AEDPA [Antiterrorism and Effective Death Penalty Act] standard to [the
petitioner’s] claim. The claim must have been ‘adjudicated on the merits’ in state
court.”).

                                          7
      The Eighth Circuit clarified what it means for a claim to be adjudicated on
the merits, finding that:

      AEDPA’s requirement that a petitioner’s claim be adjudicated on the
      merits by a state court is not an entitlement to a well-articulated or
      even a correct decision by a state court. Accordingly, the
      postconviction trial court’s discussion of counsel’s
      performance—combined with its express determination that the
      ineffective-assistance claim as a whole lacked merit—plainly suffices
      as an adjudication on the merits under AEDPA.

Worthington v. Roper, 631 F.3d 487, 496-97 (8th Cir. 2011) (internal quotation
marks and citations omitted).

       The court also determined that a federal court reviewing a habeas claim
under AEDPA must “look through” the state court opinions and “apply AEDPA
review to the ‘last reasoned decision’ of the state courts.” Id. at 497. A district
court should do “so regardless of whether the affirmance was reasoned as to some
issues or was a summary denial of all claims.” Id.

B. The Especially Deferential Strickland Standard

      When a petitioner asserts an ineffective assistance of counsel claim, the two-
pronged standard of Strickland v. Washington, 466 U.S. 668 (1984), must be
applied. The standard is very hard for offenders to satisfy.

       Strickland requires that the petitioner demonstrate both that his counsel’s
performance was deficient, and that such deficient performance prejudiced the
petitioner’s defense. Id. at 687. The first prong of the Strickland test requires that
the petitioner demonstrate that his attorney failed to provide reasonably effective
assistance. Id. at 687-88. In conducting such a review, the courts “indulge a strong
presumption that counsel’s conduct falls within the wide range of reasonable
professional assistance.” Id. at 689.

                                          8
        The second prong requires the petitioner to demonstrate “a reasonable
probability that, but for counsel’s unprofessional errors, the result of the
proceeding would have been different.” Id. at 694. And when a petitioner’s
conviction is the result of a plea, in order for the petitioner to show prejudice, he
must show that there is a reasonable probability that, but for counsel’s errors, he
would not have pleaded guilty or no contest and would have insisted on going to
trial. See Hill v. Lockhart, 474 U.S. 52, 58-59 (1985); Thomas v. United States, 27
F.3d 321, 325 (8th Cir. 1994). Further, as set forth in Strickland, counsel’s
“strategic choices made after thorough investigation of law and facts relevant to
plausible options are virtually unchallengeable” in a later habeas corpus action.
Strickland, 466 at 690.

       Additionally, the Supreme Court has emphasized that the deference due the
state courts applies with special vigor to decisions involving ineffective assistance
of counsel claims. Knowles v. Mirzayance, 556 U.S. 111 (2009). In Knowles, the
Justices stressed that under the Strickland standard, the state courts have a great
deal of “latitude” and “leeway,” which presents a “substantially higher threshold”
for a federal habeas petitioner to overcome. As stated in Knowles:

      The question is not whether a federal court believes the state court’s
      determination under the Strickland standard was incorrect but whether
      that determination was unreasonable—a substantially higher
      threshold. And, because the Strickland standard is a general standard,
      a state court has even more latitude to reasonably determine that a
      defendant has not satisfied that standard.

Id. at 123 (internal quotation marks and citations omitted).

                                IV. DISCUSSION

       Before the Nebraska Court of Appeals addressed the merits of each
ineffective assistance of counsel claim, it set forth the proper legal standard under
Strickland. (Filing No. 11-3 at CM/ECF pp. 6, 8.)

                                          9
A. Claim One

      In Claim One, Barber contends that trial counsel was ineffective for failing
to object to the insufficient information filed by the State. He asserts that trial
counsel should have objected to the information because it failed “to allege that the
proximate cause of the death of Betty Warren was Barber’s operation of a motor
vehicle in violation of § 60-6,196 or § 60-6,197.06.” (Filing No. 1 at CM/ECF p.
6.)

       The Nebraska Court of Appeals considered and rejected this claim in its
opinion affirming the state district court’s denial of postconviction relief. The court
wrote:

      A review of the information shows that the State sufficiently charged
      the crime of motor vehicle homicide under § 28-306. The information
      alleged that Barber “did then and there unintentionally cause the death
      of . . . WARREN while engaged in the unlawful operation of a motor
      vehicle, and while in violation of section 60-6,196 or 60-6,197.06, in
      violation of Neb. Rev. Stat. § 28-306(1)&(3)(b) a Class III Felony.”
      Even if an objection had been made, it would properly have been
      overruled, and even if the issue had been preserved and raised on
      appeal, it would not have resulted in a reversal of Barber’s conviction.
      Defense counsel is not ineffective for failing to raise an argument that
      has no merit. See State v. Burries, 297 Neb. 367, 900 N.W.2d 483
      (2017).

(Filing No. 11-3 at CM/ECF p. 9.)

         Under state law, a charging document need only use the language of the
statute defining the crime. State v. Hubbard, 673 N.W.2d 567, 575 (Neb. 2004);
State v. Bowen, 505 N.W.2d 682, 688 (Neb. 1993). The same is true as a matter of
federal constitutional law. Under federal law, a charging document is sufficient if
it, first, contains the elements of the offense charged and fairly informs a defendant
of the charge against which he must defend, and, second, enables him to plead an

                                          10
acquittal or conviction in bar of future prosecutions for the same offense. Hamling
v. United States, 418 U.S. 87, 117 (1974). “It is generally sufficient that [a
charging document] set forth the offense in the words of the statute itself, as long
as ‘those words of themselves fully, directly, and expressly, without any
uncertainty or ambiguity, set forth all the elements necessary to constitute the
offence intended to be punished.’” Id. (quoting United States v. Carll, 105 U.S.
611, 612 (1882)). “‘Undoubtedly the language of the statute may be used in the
general description of an offence, but it must be accompanied with such a
statement of the facts and circumstances as will inform the accused of the specific
offence, coming under the general description, with which he is charged.’” Id. at
117-18 (quoting United States v. Hess, 124 U.S. 483, 487 (1888)).

       Barber provides no support whatsoever—nor does the record provide any
such support—for his bare allegations that trial counsel was ineffective for failing
to challenge an insufficient information. The information specifically identified
Neb. Rev. Stat. § 28-306 as the section under which Barber was charged and
accurately paraphrased the language of the statute, including the causation element.
(Filing No. 11-11 at CM/ECF p. 4.) Barber has failed to show he lacked sufficient
notice of the charge against him. Also, the language of the information is specific
enough that Barber’s conviction would preclude any prosecutions for the same
offense. Thus, the information is sufficient under federal law. The Nebraska Court
of Appeals’ decision that the information sufficiently charged the crime of motor
vehicle homicide under Neb. Rev. Stat. § 28-306, and that trial counsel was not
ineffective for failing to raise a meritless objection to the information, cannot be
said to be contrary to or an unreasonable application of Strickland or other federal
law. The court finds, therefore, that Claim One is without merit and that habeas
relief on its basis should be denied.

B. Claim Two

       In Claim Two, Barber argues that trial counsel was ineffective for failing to
object to the insufficient advisement of the nature of the charge by the trial court at

                                          11
the plea hearing. After conducting an evidentiary hearing, the state district court
rejected this claim, finding that “the Court Reporter’s notes and the audio
recording demonstrate that [Barber] was correctly advised of the elements
necessary to convict him and [Barber] suffered no prejudice.” (Filing No. 11-12 at
CM/ECF pp. 233-34.) The Nebraska Court of Appeals affirmed the state district
court’s rejection of this claim, writing as follows:

      Even though the bill of exceptions contained an error, the record
      shows that the court properly advised Barber regarding the nature of
      the charge during the plea colloquy. Because Barber was properly
      advised, we cannot find trial counsel was deficient because she did not
      object to the advisement during the plea colloquy.

(Filing No. 11-3 at CM/ECF p. 9.)

       Barber has failed to rebut, by clear and convincing evidence, any of the
Nebraska state courts’ factual findings. The record clearly establishes that the bill
of exceptions contained an error and that Barber was in fact properly advised
regarding the nature of the charge of motor vehicle homicide under Neb. Rev. Stat.
§ 28-306 during the plea colloquy. In addition, Barber has not established that the
Nebraska state courts’ decisions were contrary to, or involved an unreasonable
application of, clearly established federal law, or that the Nebraska state courts
reached decisions that were based on unreasonable determinations of the facts in
light of the evidence. As such, Barber is not entitled to habeas relief on Claim Two.

C. Claim Three

       Last, Barber asserts that trial counsel was ineffective for failing to object to
the factual basis for the plea. He claims that the factual basis was insufficient to
support his conviction “because it failed to establish that the proximate cause
element as required by the charge existed beyond a reasonable doubt.” (Filing No.
1 at CM/ECF p. 13.)


                                          12
         The Nebraska Court of Appeals rejected this claim on the merits. The court
wrote:

         From our review of the record, the State provided an adequate factual
         basis with regard to causation. Section 28-306(1) provides that a
         person who causes the death of another unintentionally while engaged
         in the operation of a motor vehicle in violation of the law of the State
         of Nebraska or in violation of any city or village ordinance commits
         motor vehicle homicide. The State asserted that Barber was driving in
         excess of the speed limit and had a blood alcohol content of .146,
         which exceeds the statutory limit for a person in actual physical
         control of a motor vehicle. See Neb. Rev. Stat. § 60-6,196(1) (Reissue
         2010). The State asserted that Barber struck a curb, lost control of his
         vehicle, and struck Warren’s vehicle. The State asserted that the
         autopsy revealed that Warren died as a result of the injuries which
         were attributable to the accident. These facts adequately alleged
         causation. Defense counsel is not ineffective for failing to raise an
         argument that has no merit. See State v. Burries, supra.

(Filing No. 11-3 at CM/ECF p. 9.)

       Under federal law, there must be a sufficient factual basis upon which to
base a plea before a plea is accepted. North Carolina v. Alford, 400 U.S. 25, 37-38
(1970). Here, in accepting Barber’s plea, the trial court found beyond a reasonable
doubt that Barber understood the nature of the charge against him and that his plea
was made freely, knowingly, intelligently, and voluntarily, and that there was a
factual basis to support the plea. As such, federal constitutional requirements were
met. See McCarthy v. United States, 394 U.S. 459, 467 (1969). Upon considering
the issue of Claim Three, the Nebraska Court of Appeals concluded, and the court
agrees, that the record demonstrated an adequate factual basis for Barber’s plea,
including the causation element, and that trial counsel was thus not ineffective for
failing to object to the adequacy of the factual basis. Barber has failed to rebut, by
clear and convincing evidence, the Nebraska Court of Appeals’ factual findings.
Applying the deferential standards required by both Strickland and by § 2254(d),
the court finds nothing to indicate that the Nebraska Court of Appeals’ ruling was

                                           13
contrary to, or involved an unreasonable application of, clearly established Federal
law, or that the Nebraska Court of Appeals reached a decision that was based on an
unreasonable determination of the facts in light of the evidence. Therefore, Barber
is not entitled to habeas relief on Claim Three.

                   V. CERTIFICATE OF APPEALABILITY

       A petitioner cannot appeal an adverse ruling on his petition for writ of
habeas corpus under § 2254 unless he is granted a certificate of appealability. 28
U.S.C. § 2253(c)(1); 28 U.S.C. § 2253(c)(2); Fed. R. App. P. 22(b)(1). The
standards for certificates (1) where the district court reaches the merits or (2) where
the district court rules on procedural grounds are set forth in Slack v. McDaniel,
529 U.S. 473, 484-85 (2000). The court has applied the appropriate standard and
determined that Barber is not entitled to a certificate of appealability.

       IT IS THERFORE ORDERED that the Petition for Writ of Habeas Corpus
(filing no. 1) is denied and dismissed with prejudice. No certificate of appealability
has been or will be issued. Judgment will be issued by separate document.

      Dated this 26th day of November, 2019.

                                               BY THE COURT:

                                               s/ Richard G. Kopf
                                               Senior United States District Judge




                                          14
